***Text Omitted and Filed Separately with the Securities and Exchange Commission. Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2 Exhibit 10.1 RESEARCH AND EXCLUSIVE LICENSE OPTION AGREEMENT THIS AGREEMENT is dated as of June26, 2009 (“Effective Date”) between Teva Pharmaceutical Industries Limited, a limited liability company incorporated under the laws of Israel, located at 5 Basel Street, Petach Tiqva 49131, Israel (“Teva”); Rexahn Pharmaceuticals, Inc., a company incorporated under the laws of the State of Delaware, United States of America, located at 9620 Medical Center Drive, Rockville, Maryland 20850 (“Rexahn”). Teva and Rexahn may be individually referred to as a “Party” and together as the “Parties”. WHEREAS, Rexahn has developed a certain novel antimetabolite nucleoside compound, known as RX-3117, which may be useful, among other things, in the treatment of cancer (“RX-3117”) and is the owner of U.S. Patent 7,405,214B2, issued on July 29, 2008; WHEREAS, the Parties wish that Rexahn perform an R&D Program (as defined herein), to be funded by Teva as set forth herein, that shall include certain pre-clinical and clinical activities, as more fully described therein and herein; WHEREAS, the Parties agree that, following the completion of the R&D Program, Teva shall have the exclusive option, but not the obligation, to be granted the License (as defined herein); WHEREAS, the Parties agree that in the event that Teva shall exercise the aforementioned option to be granted the License, Rexahn shall grant to Teva and Teva shall acquire from Rexahn, the License, subject to and in accordance with the terms and conditions of this Agreement; and *** Confidential Treatment Requested - 1 - ***Text Omitted and Filed Separately with the Securities and Exchange Commission. Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2 WHEREAS, subject to and in accordance with the terms and conditions set forth in the Securities Purchase Agreement attached hereto as Annex 1 (the “Securities Purchase Agreement”), Teva shall effect certain equity investments in Rexahn. NOW, THEREFORE, in consideration of the mutual representations, warranties and covenants contained herein, and for other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, the Parties hereto agree as follows: 1. Definitions and Interpretation The foregoing preamble and Annexes hereto form an integral part of this Agreement. In this Agreement the terms below shall bear the respective meanings assigned to them below and other capitalized terms shall bear the respective meanings assigned to them in their parenthetical definition, unless specifically stated otherwise: “Affiliate” shall mean, with respect to any Party, any person, organization or entity directly or indirectly controlling, controlled by or under common control with, such Party.For purposes of this definition only, “control” of another person, organization or entity shall mean the ability, directly or indirectly, to direct the activities of the relevant entity, and shall include, without limitation (i)ownership or direct control of fifty percent (50%) or more of the outstanding voting stock or other ownership interest of the other organization or entity, or (ii)direct or indirect possession, of the power to elect or appoint fifty percent (50%) or more of the members of the governing body of the organization or other entity. “Combination Product” shall mean a product which comprises (i)the Licensed Product, and (ii)at least one other active ingredient, which, if administered independently of the Licensed Product, would have a clinical effect. *** Confidential Treatment Requested - 2 - ***Text Omitted and Filed Separately with the Securities and Exchange Commission. Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2 “Confidential Information” shall have the meaning ascribed to it in Section15.1. [Intentionally Deleted.] “Effective Date” shall have the meaning ascribed to it at the beginning of this Agreement. “Final Response” shall have the meaning ascribed to it in Section2.1.10. “Final Trial Development Report” shall have the meaning assigned to such term in Section2.1.8. “First Commercial Sale” shall mean, with respect to the Licensed Product the first commercial sale to a third party, in exchange for cash or some equivalent to which value can be assigned, after the obtaining of all necessary regulatory and other approvals required in order to commercially sell and market the Licensed Product in the country in which the sale is made, other than the sale of the Licensed Product for experimental, testing, compassionate or promotional purposes. Notwithstanding anything contained in the foregoing paragraph to the contrary, for the purposes of this definition, the transfer of the Licensed Product by Teva or one of its Affiliates or Sublicensees to another Affiliate of Teva or to a Sublicensee is not a sale, and shall not be taken into account for the purposes of this definition. “Further Sublicense” and “Further Sublicensee” shall have the meanings ascribed to them in Section4.4. *** Confidential Treatment Requested - 3 - ***Text Omitted and Filed Separately with the Securities and Exchange Commission. Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2 “Generic Product” shall mean, on a country-by-country basis, and a Licensed Product by Licensed Product basis, a product independently developed by a third party (i)having the same composition of matter as the Licensed Product or which has a marketing approval as a generic product by the regulatory authorities, (ii) can reasonably be or is reasonably used for the same indication or indications for which the Licensed Product is approved and which could not have been sold or with respect to which a license would have been required to be obtained from Rexahn, if patent or other exclusivity rights covering the Licensed Product would have been in full force and effect, and (iii)that (a)following the First Commercial Sale of such Generic Product the annual Net Sales of the Licensed Product has declined in that year by greater than *** percent (***%) compared to the average annual Net Sales of the Licensed Product during the *** (***) *** preceding the First Commercial Sale of such Generic Product, or (b)within *** *** following the First Commercial Sale of such Generic Product, it attains a market share of more than *** percent (***%) of the relevant market for the Licensed Product, as determined by reference to IMS or a similar source commonly recognized in the industry.However, a product shall not be considered as a Generic Product if Teva or anyone on its behalf was involved in its approval or commercialization. “Generic Royalty Payments” shall have the meaning ascribed to it in Section6.4. “Improvements” shall mean all know-how, processes and methods embodying RX-3117, or which are utilized in the production or use thereof, owned by Rexahn or licensed to it as of the Effective Date or that shall be developed following the Effective Date in the course of the R&D Program, or otherwise, by or for Rexahn, at any time. “Incapacitated Party” shall have the meaning ascribed to it in Section 28.1. “IND” means an investigational new drug application, as described in 21 C.F.R. Section312.23, filed for purposes of conducting clinical trials in accordance with the requirements of the United States Food, Drug and Cosmetic Act of 1938, as amended, and the rules and regulations promulgated thereunder, including all supplements and amendments thereto relating to the use of the Licensed Product, ownership of which shall be transferred to Teva by Rexahn upon and subject to issuance of the License Notice. *** Confidential Treatment Requested - 4 - ***Text Omitted and Filed Separately with the Securities and Exchange Commission. Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2 “Initial Response” shall have the meaning ascribed to it in Section2.1.10. “IP Rights” shall mean all vested, contingent and future intellectual property rights including but not limited to: (i)all inventions, materials, compounds, compositions, substances, methods, processes, techniques, know-how, technology, data, information, discoveries and other results of whatsoever nature, and any patents, copyrights, proprietary intellectual or industrial rights directly or indirectly deriving therefrom, as well as provisionals, patent applications (whether pending or not), and patent disclosures together with all reissuances, continuations, continuations in part, revisions, extensions, and reexaminations thereof; (ii)all trade marks, service marks, copyrights, designs, trade styles, logos, trade dress, and corporate names, including all goodwill associated therewith; (iii)any work of authorship, regardless of copyrightability, all compilations, all copyrights and (iv)all trade secrets, confidential information and proprietary processes. “License” shall have the meaning ascribed to it in Section2.2.1. “License Notice” shall have the meaning ascribed to it in Section2.2.2. “License Option” shall have the meaning ascribed to it in Section2.2.1. “Licensed Information” shall mean IP Rights in and to RX-3117, and its use, production and formulation. *** Confidential Treatment Requested - 5 - ***Text Omitted and Filed Separately with the Securities and Exchange Commission. Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2 “Licensed Product(s)” shall have the meaning ascribed to it in Section2.2.1. “Liens” shall have the meaning ascribed to it in Section10.2.1. “Milestone” shall have the meaning ascribed to it in Section6.1. “Milestone Payments” shall have the meaning ascribed to it in Section6.1. “Net Sales” shall mean with respect to the Licensed Product, the total amounts received by Teva and/or its Affiliates, Sublicensees or Further Sublicensees in respect of the Licensed Product, as established in a bona fide arms-length transaction with an unrelated third party, less the following items (as they apply to the Licensed Product) (collectively, the “Deductions”): (i)quantity and/or cash discounts actually allowed or taken; (ii)customs, duties, sales, withholding and similar taxes, if any, imposed on the Licensed Product (in finished form), to the extent applicable to such sale and included in the invoice in respect of such sale; (iii)amounts actually allowed or credited by reason of rejections, return of goods (including as a result of recalls), any retroactive price reductions or allowances specifically identifiable as relating to the Licensed Product (including those resulting from inventory management or similar agreements with wholesalers); (iv)amounts incurred resulting from government mandated rebate programs (or any agency thereof); (v)third party (a)rebates, (b)freight, postage, shipping and applicable insurance charges, to the extent the same are separately itemized on invoices and actually paid as evidenced by invoices or other appropriate supporting documentation, and (c)chargebacks or similar price concessions related to the sale of the Licensed Product; (vi)reasonable royalties paid to third parties by Teva, its Affiliates or Sub-Licensees in respect of the use of third party’s IP Rights which are required to commercialize the Licensed Product; and (vii)the cost of reasonable quantities of samples, provided the quantity of Licensed Product actually utilized for purposes of such samples (to the extent actually borne by Teva and/or its affiliates, Sublicensees or Further Sublicesees) shall not exceed *** percent (***%) of the volume of annual Licensed Product sales during any given year during the term of this Agreement.All of the foregoing shall be calculated in accordance with U.S. GAAP.For the avoidance of doubt, specific Deductions shall only be taken into account once when calculating Net Sales. *** Confidential Treatment Requested - 6 - ***Text Omitted and Filed Separately with the Securities and Exchange Commission. Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2 Notwithstanding anything contained in the foregoing paragraph to the contrary, for the purposes of this definition, the transfer of the Licensed Product by Teva or one of its Affiliates to another Affiliate of Teva or to a Sublicensee or Further Sublicensee is not a sale; in such cases, Net Sales will be determined based on the total amounts received by Teva and/or its Affiliates, Sublicensees or Further Sublicensees in respect of the Licensed Product first sold by Teva, the Affiliate, Sublicensee or Further Sublicensee to independent third-parties, less the deductions permitted herein. In addition, Net Sales shall be furthermore adjusted and reduced in the event that the Licensed Product is sold as part of a Combination Product as set forth in Section6.5. With respect to sales which are not at bona fide arms-length and/or are not in the ordinary course of business, the term “Net Sales” shall mean the total amount that would have been due in an arms-length sale made in the ordinary course of business and according to the then current market conditions for such sale or, in the absence of such current market conditions, according to market conditions for sale of products similar to the Licensed Product. *** Confidential Treatment Requested - 7 - ***Text Omitted and Filed Separately with the Securities and Exchange Commission. Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2 In the case of pharmacy incentive programs, hospital performance incentive chargebacks, disease management programs, similar programs or discounts on “bundles” of products, all discounts and the like shall be allocated among products on the basis of which such discounts and the like were actually granted or, if such basis cannot be determined, in proportion to the respective list prices of such products or such other reasonable allocation method as the parties shall agree. If Licensed Products are sold or supplied in a currency other than United States Dollars then the sum of Net Sales shall first be determined in the currency in which such Licensed Product were invoiced and then converted into equivalent United States Dollars at the middle market rate of such foreign currency as quoted in the Financial Times at the close of business of the last business day of the quarter with respect to which the payment is made. “Option Period” shall have the meaning ascribed to it in Section2.2.1. “Patents” shall mean U.S. Patent 7,405,214B2 and all additional patent applications/patents that may be filed by or for Rexahn covering RX-3117 or any of the Improvements.As of the Effective Date, the Patents include all patents and patent applications listed in Annex 2attached hereto. “Phase I Clinical Trial” shall mean, as to a particular product for a particular indication, the initial controlled and lawful study in humans of the safety of such product for such indication, which is prospectively designed to generate data to support commencing a Phase II Clinical Trial of such product for such indication. “Phase II Clinical Trial” shall mean, as to a particular product for a particular indication, the initial controlled and lawful study in humans of the safety, dose ranging and efficacy of such product for such indication, which is prospectively designed to generate data to support commencing a Phase III Clinical Trial of such product for such indication. *** Confidential Treatment Requested - 8 - ***Text Omitted and Filed Separately with the Securities and Exchange Commission. Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2 “Phase III Clinical Trial” shall mean, as to a particular product for a particular indication, the large scale human clinical trials conducted in humans of the safety and efficacy of such product for such indication, which is prospectively designed to demonstrate statistically whether such product is safe and effective for use in such indication in order to file an application for regulatory approval with respect to such product for such indication. “Pre-Clinical Activities” shall mean those activities required to be undertaken in order to file an IND application with the United States Food and Drug Administration (“FDA”) or an equivalent application to a similar foreign regulatory agency in another jurisdiction, which may include, inter alia, managing animal studies, as well as toxicology studies.Pre-Clinical Activities shall not include testing, experimentation or other use in human patients. “Primary EU Markets” shall mean the United Kingdom, Germany, France, Italy and Spain. “R&D Budget” shall have the meaning ascribed to it in Section2.1.4. “R&D Committee” shall have the meaning ascribed to it in Section3.1. “R&D Program” shall have the meaning ascribed to it in Section2.1.1. “Rexahn IP” shall mean all the IP Rights in and to RX-3117 and the Improvements through the date of provision of the License Notice by Teva to Rexahn, and the Patents. “Royalty Payments” shall have the meaning ascribed to it in Section6.3. *** Confidential Treatment Requested - 9 - ***Text Omitted and Filed Separately with the Securities and Exchange Commission. Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2 “Royalty Term” shall mean in relation to the Licensed Product on a country by country basis the period commencing upon the First Commercial Sale of the Licensed Product in the relevant country and expiring on the later of: (i)*** (***) years after that date, or (ii)the expiry of a Valid Patent Claim covering the main active ingredients of the Licensed Product. “RX-3117” shall mean the compound as described by claim 4 of U.S. Patent No. 7,405,214B2. “Sales Milestone” shall have the meaning ascribed to it in Section6.2. “Sales Milestone Payments” shall have the meaning ascribed to it in Section6.2. “Sublicense” shall mean any right granted, license given, or agreement entered into, by Teva and/or its Affiliates and/or Sublicensees to or with any other person or entity (whether or not such grant of rights, license given or agreement entered into is described as a sublicense or otherwise), permitting any use of the Licensed Information (or any part thereof) or any right to research, develop, make, have made, register, import, manufacture, use, sell, offer for sale, produce, sublicense, commercialize and/or distribute the Licensed Product for any indication; and the term “Sublicensee” shall be construed accordingly. “Teva IP” shall have the meaning ascribed to it in Section8.3. “Valid Patent Claim” shall mean a claim of an issued and unexpired patent which has not been revoked and held unenforceable, unpatentable or invalid by a decision of a court or other governmental agency of competent jurisdiction, unappealable or unappealed within the time allowed for appeal, and which has not been disclaimed, denied or admitted to be invalid or unenforceable through reexamination, reissue, disclaimer or otherwise. *** Confidential Treatment Requested - 10 - ***Text Omitted and Filed Separately with the Securities and Exchange Commission. Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2 In this Agreement, words importing the singular shall include the plural and vice-versa and words importing any gender shall include all other genders and references to persons shall include partnerships, corporations and unincorporated associations. The words “including” and “includes” mean including, without limiting the generality of any description preceding such terms. In the event of any discrepancy between the terms of this Agreement and any of the Annexes hereto, the terms of this Agreement shall prevail. Section, paragraph and annex headings shall not affect the interpretation of this Agreement. 2. The R&D Program The R&D Program – Pre-Clinical Activities Rexahn shall carry out a development program covering the Pre-Clinical Activities, which program shall include all of the Pre-Clinical Requirements (as such term is defined in the Securities Purchase Agreement) and be in accordance with the general outline of activities and time schedule agreed between the Parties prior to the Initial Closing under the Securities Purchase Agreement (the “R&D Program”).
